G-rimke, J.,
delivered the opinion of the court:
When an instrument of writing is drawn with any degree of obscurity, it is impossible to give an interpretation to it which shall be absolutely satisfactory. In the attempt to ascertain the true meaning, it is unavoidable that we should, .to some extent, substitute our individual judgments in the place of that of the-parties. This instrument, though speaking of' the plainest things, of matters which may be reduced to the greatest precision and certainty, is yet so ambiguous, that, without giving very close attention to it, different minds might be led to give an entire different construction to it. The conclusion to which we have coméis, that August 1,1835, is the ultimate time fixed for the execution of the contract; that the terms, “or as soon as the vendees shall pay to the vendor two thousand dollars,” relate only to time between the making of the contract and August 1, 1835, within which the vendee, by the payment of the two thousand dollars,, might hasten his right to demand a conveyance. This interpretation of the contract precludes the plaintiff from maintaining his action on the tender of a deed in April, 1836; and judgment on the demurrer must be given for the defendant.